ITEMID: 001-75155
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF LASZLO KOCSIS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
TEXT: 4. The applicant was born in 1957 and lives in Ács, Hungary.
5. In April 1993 criminal proceedings were instituted against the applicant and his accomplices on charges of counterfeiting money and of other offences.
6. On 6 December 1994 a bill of indictment was preferred.
7. The Tatabánya District Court held hearings on 20, 21 April, 9 May and 13 June 1995. On the latter date it ordered that the investigation be resumed. The time-limit for the completion of the investigation was prolonged on 7 September and 27 October 1995, and also at the hearings on 7 December 1995, 4 June and 13 November 1996. Simultaneously, legal assistance was being sought from the Slovak authorities.
8. Further hearings took place on 17 April, 7 October, 13 November and 11 December 1997. At the hearing on 22 January 1998 the case against two co-defendants was separated since they were abroad. Another hearing was held on 29 January 1998.
9. On 4 February 1998 the District Court convicted the applicant of abuse of explosives and sentenced him to ten months’ imprisonment, suspended for two years.
10. On 20 March 2000 the Komárom-Esztergom County Regional Court quashed this judgment, essentially for procedural shortcomings, and remitted the case. It ordered that the case be given priority.
11. In the resumed proceedings the case fell within the Regional Court’s jurisdiction acting at first instance due to a legislative change.
12. The Regional Court held hearings on 7 February and 26, 27 and 28 June 2001. On the latter date it appointed a medical expert. A further hearing was held and another expert appointed on 27 September 2001.
13. Additional hearings took place on 1 March, 12 April, 30 August, 22 November and 20 December 2002.
14. After further hearings on 22 January, 25 February and 9 May 2003, on 22 May 2003 the court convicted the applicant of abuse of explosives and sentenced him to eight months’ imprisonment, suspended for one year. For the applicant, the judgment became final on the same day.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
